Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2 TO BRIDGE CREDIT AGREEMENT

AMENDMENT dated as of August 6, 2015 (this “Amendment”) to the Bridge Credit
Agreement dated as of April 24, 2015 (as amended by Amendment No. 1 dated as of
April 29, 2015, the “Credit Agreement”), among MYLAN N.V. (the “Borrower”), the
guarantors party thereto, the Lenders party thereto from time to time (the
“Lenders”) and GOLDMAN SACHS BANK USA, as Administrative Agent (the “Agent”).

W I T N E S S E T H :

WHEREAS, the parties hereto desire to amend the Credit Agreement as set forth
herein.

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Amendment becomes effective,
refer to the Credit Agreement as amended hereby. This Amendment shall constitute
a “Loan Document” for all purposes under the Credit Agreement.

SECTION 2. Amendments to Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended as follows:

(i) by adding the following new defined term to the list of defined terms in
appropriate alphabetical order: “”Pre-Squeeze-Out Period” means the period, if
any, commencing on the Closing Date, if the Borrower owns (or will own, after
application of the Loans on the Closing Date) directly or indirectly less than
80% of the Shares and ending on the first date on which the Borrower owns (or
will own, after application of the Loans on such date) directly or indirectly at
least 80% of the Shares.”

(ii) by replacing in the definition of Act the reference to “the Companies Act
1963 of Ireland (as amended)” therein with a reference to “Companies Act 2014 of
Ireland”;

(iii) by replacing in the definition of Arrangement the reference to “section
201” therein with a reference to “Chapter 1 of Part 9”;

(iv) by replacing in the definition of Capital Reduction the reference to
“Sections 72 and 74” therein with a reference to “sections 84 and 85”;



--------------------------------------------------------------------------------

(v) by replacing the definition of Borrowing Minimum with the following
“Borrowing Minimum” means $20,000,000;

(vi) by replacing the definition of Borrowing Multiple with the following
“Borrowing Multiple” means $5,000,000.

(vii) by replacing in the definition of Court Meeting the reference to “section
201” therein with a reference to “Chapter 1 of Part 9”;

(viii) by replacing in the definition of Court Orders the references to “section
201” and “section 74” therein with references to “Chapter 1 of Part 9” and
“section 85” respectively;

(ix) by replacing in the definition of Facility the reference to “Loans” therein
with a reference to “Loans and undrawn Commitments”;

(x) by replacing in the definition of Filing Date the reference to “section 75”
therein with a reference to “section 86”;

(xi) by replacing in the definition of Offer Announcement the reference to “(as
amended from time to time in a manner agreed by the Administrative Agent)”
therein with a reference to “(as amended from time to time in a manner agreed by
the Administrative Agent, it being agreed that the Administrative Agent consents
to any modification or waiver of the 80% acceptance level condition therein or
any extension of the offer period in accordance with the Irish Takeover Rules)”.

(xii) by replacing in the definition of Tranche A Commitment the reference to
“on the Closing Date” therein with a reference to “during the Tranche A
Commitment Period”;

(xiii) by adding the following defined terms to the list of defined terms in
appropriate alphabetical order: (A) ““Subject Indebtedness” has the meaning
assigned in Section 2.04(b).” and (B) ““Tranche A Commitment Period” means the
period commencing on the Closing Date and ending on the earliest of (w) the date
that the Borrower owns (or will own, after application of the Loans on such
date), directly or indirectly, 80% of the Shares, (x) the end of the Certain
Funds Period, (y) the date that is four months and 14 days from the date that
the Offer Document is published and (z) the date of termination of the Tranche A
Commitments.”;

(xiv) by replacing in the definition of Tranche C Commitment the reference to
“on the Closing Date” therein with a reference to “during the Tranche C
Commitment Period”; and

 

2



--------------------------------------------------------------------------------

(xv) by adding the following defined term to the list of defined terms in
appropriate alphabetical order: ““Tranche C Commitment Period” means the period
commencing on the Closing Date and ending on the earliest of (w) the date that
the Borrower owns (or will own, after application of the Loans on such date),
directly or indirectly, 80% of the Shares, (x) the end of the Certain Funds
Period, (y) the date that is four months and 14 days from the date that the
Offer Document is published and (z) the date of termination of the Tranche C
Commitments.”.

(b) Section 2.01(a) of the Credit Agreement is hereby amended by replacing the
phrase “a single loan to the Borrower on the Closing Date” therein with “(x) if
the Offer is declared unconditional with at least 80% acceptances, a single loan
to the Borrower on the Closing Date and (y) otherwise, loans from time to time
to the Borrower during the Tranche A Commitment Period”.

(c) Section 2.01(c) of the Credit Agreement is hereby amended by replacing the
phrase “a single loan to the Borrower on the Closing Date” therein with “(x) if
the Offer is declared unconditional with at least 80% acceptances, a single loan
to the Borrower on the Closing Date and (y) otherwise, loans from time to time
to the Borrower during the Tranche C Commitment Period”.

(d) Section 2.03 of the Credit Agreement is hereby amended by deleting the words
“on the Closing Date,” therein.

(e) Section 2.04(a) of the Credit Agreement is amended by adding the following
sentence at the end thereof: “It is acknowledged and agreed that the Existing
Term Credit Agreement Amendment became effective on May 1, 2015 and that the
Tranche B Commitments terminated in their entirety on such date.”.

Section 2.04(b) of the Credit Agreement is amended to add the following new
third sentence thereto: “In addition (x) with respect to any Indebtedness of the
Target or its subsidiaries that contains a “change of control” put or a “change
of control” event of default that would otherwise be triggered by the
Acquisition (the “Subject Indebtedness”), upon the effectiveness of any waiver
or modification thereof that would permit the Acquisition without triggering
such provision (and which, in the case of a waiver, would extend through the
Final Maturity Date), or upon the refinancing or other repayment and termination
of such Subject Indebtedness other than with the proceeds of Tranche A Loans or
Tranche C Loans, the Tranche A Commitments and the Tranche C Commitments shall
be reduced pro rata by the principal amount of the Subject Indebtedness so
refinanced or repaid and terminated or subject to such modification or waiver
(whether before or after the Closing Date) and (y) the Commitments shall be
reduced as contemplated by Section 2.10(c), and in either case, the Borrower
shall promptly (and in any event within two Domestic Business Days) give the
Administrative Agent written notice thereof.”

(f) Section 2.08 of the Credit Agreement is hereby amended and restated in its
entirety as follows: “Reduction of Commitments. (a) The aggregate Tranche A
Commitments shall be automatically, permanently and irrevocably reduced (i) at
the time of each Borrowing of Tranche A Loans by the amount of each such
Borrowing and (ii) to zero at 5:00 p.m., New York City time, on the last day of
the Tranche A Commitment

 

3



--------------------------------------------------------------------------------

Period, such that no additional Tranche A Loans or other extensions of credit in
respect thereof will be made after the last day of the Tranche A Commitment
Period, (b) the aggregate Tranche C Commitments shall be automatically,
permanently and irrevocably reduced (i) at the time of each Borrowing of Tranche
C Loans by the amount of each such Borrowing and (ii) to zero at 5:00 p.m., New
York City time, on the last day of the Tranche C Commitment Period, such that no
additional Tranche C Loans or other extension of credit in respect thereof will
be made after the last day of the Tranche C Commitment Period and (c) the
Borrower may at any time terminate, or from time to time permanently reduce, the
Tranche A Commitments or Tranche C Commitments, provided that each partial
reduction shall be in an amount that is an integral multiple of the Borrowing
Multiple and in a minimum amount equal to the Borrowing Minimum.”

(g) Section 2.10(b) of the Credit Agreement is hereby amended and restated in
its entirety as set forth below:

Upon receipt by the Borrower or any of its Subsidiaries, on or after the Closing
Date, of (i) Net Cash Proceeds arising from any Debt Issuance, Equity Issuance
or Asset Sale, or (ii) to the extent in excess of $150,000,000 in the aggregate
from the Closing Date, dividends or other distributions (including in the form
of intercompany loans) from the Target or any of its subsidiaries to the
Borrower or any Subsidiary (other than the Target and its subsidiaries), the
Borrower shall in each case within five Business Days of such receipt thereof
prepay the Loans (or, as contemplated in clause (c) below, reduce Commitments)
in an amount equal to 100% of such Net Cash Proceeds or the amount of such
dividends or distribution, as applicable.

(h) Section 2.10(c) of the Credit Agreement is hereby amended by replacing the
reference to “$0 and second” with a reference to “$0, second” and adding a
reference to “and, after giving effect to the foregoing, third to permanently
reduce the Tranche A Commitments and the Tranche C Commitments on a pro rata
basis” to the end of the second to last sentence of the first paragraph of such
Section 2.10(c).

(i) Section 2.11(b) of the Credit Agreement is hereby amended and restated as
follows:

The Borrower shall pay to the Administrative Agent:

(i) for the account of each Tranche A Lender in accordance with its Applicable
Percentage of Tranche A Commitments (as such Tranche A Commitments may be
reduced from time to time pursuant to Section 2.08 or otherwise), a ticking fee
accruing from and including the date that is 30 days after the Effective Date
through and excluding the end of the Tranche A Commitment Period at a rate equal
to 0.175% per annum, which fee shall be earned as it accrues and will be due and
payable on the Closing Date and, without duplication of amounts previously paid,
at the end of the Tranche A Commitment Period; and

 

4



--------------------------------------------------------------------------------

(ii) for the account of each Tranche C Lender in accordance with its Applicable
Percentage of Tranche C Commitments (as such Tranche C Commitments may be
reduced from time to time pursuant to Section 2.08 or otherwise) a ticking fee
accruing from and including the date that is 30 days after the Effective Date
through and excluding the end of the Tranche C Commitment Period at a rate equal
to 0.175% per annum, which fee shall be earned as it accrues and will be due and
payable on the Closing Date and, without duplication of amounts previously paid,
at the end of the Tranche C Commitment Period.

(j) Section 2.11 is hereby amended by adding the following new clause (e) at the
end thereof:

(e) If the dispatch of the Offer Document shall occur after September 13, 2015,
the Borrower shall pay to the Administrative Agent for the account of the
Tranche A Lenders and Tranche C Lenders (which fee shall be allocated ratably to
the Tranche A Lenders and Tranche C Lenders in accordance with their respective
Applicable Percentages of the Tranche A Commitments and Tranche C Commitments,
as applicable) a fully earned and non-refundable fee in an amount equal to 0.04%
of the aggregate principal amount of the Tranche A Commitments and Tranche C
Commitments outstanding on (i) September 14, 2015 and (ii) each subsequent
Monday (or if such day is not a Business Day, the next succeeding Business Day)
occurring on or prior to the date that the Offer Documents have been dispatched,
such fee to be payable on each such date.

(k) The introductory paragraph of Article 3 of the Credit Agreement is hereby
amended and restated as follows: “To induce the Administrative Agent and the
Lenders to enter into this Agreement and to make the Loan, the Borrower
represents and warrants to the Lenders on the Effective Date, on the Closing
Date and on each other date on which such representations and warranties are
required to be made pursuant to Section 4.04 that:”.

(l) Section 4.02(c) of the Credit Agreement is hereby amended by replacing the
reference to “80%” therein with a reference to “a majority”.

(m) Section 4.02(d) of the Credit Agreement is hereby amended by replacing the
reference to “Joint Lead Arrangers” therein with a reference to “Arranger”.

(n) Section 4.02(j) of the Credit Agreement is hereby amended by replacing the
reference to “80%” therein with a reference to “a majority”.

(o) Section 4.03 of the Credit Agreement is hereby amended by replacing the
reference to “Section 4.02” therein with a reference to “Section 4.02 or
Section 4.04, as applicable,” and by adding at the end of clause (i) the words
“(other than, with respect to the Tranche A Commitments, at the end of the
Tranche A Commitment Period, and with respect to the Tranche C Commitments, at
the end of the Tranche C Commitment Period, in each case as provided herein)”.

 

5



--------------------------------------------------------------------------------

(p) The Credit Agreement is hereby amended by adding the following new
Section 4.04:

“Section 4.04. Borrowings After the Closing Date. The obligations of the Lenders
to make Loans after the Closing Date are subject to each of the following
conditions to be satisfied at the time of each Borrowing of Loans after the
Closing Date:

(a) the Closing Date shall have occurred;

(b) the Certain Funds Representations shall be true and correct in all material
respects (except that any representation and warranty that is qualified by
materiality shall be true and correct in all respects) at the time of such
Borrowing, both before and after giving effect to such Borrowing and no Certain
Funds Event of Default shall have occurred and be continuing, both before and
after giving effect to such Borrowing;

(c) as of the date of such Borrowing, (i) no order, judgment or decree of any
Governmental Authority shall purport to restrain any Lender from making the
Loans to be made by it on the date of such Borrowing, (ii) no injunction or
other restraining order shall have been issued by a court of competent
jurisdiction which purports to enjoin or otherwise prevent the making of Tranche
A Loans or Tranche C Loans or the consummation of the Acquisition and (iii) the
making of the Tranche A Loan or the Tranche C Loan or the consummation of the
Acquisition shall not otherwise be unlawful; and

(d) the Administrative Agent shall have received a Borrowing Request, which
shall include a certification as to the satisfaction of the condition set forth
in clause (b) and (c) above.”

(q) Section 5.08(a) of the Credit Agreement is hereby amended by replacing the
reference to “and (iii) pay the Acquisition Costs” with a reference to “,
(iii) pay the Acquisition Costs, (iv) purchase any Shares following the closing
of the Offer that cannot by acquired through the Squeeze-Out procedures and
(v) to the extent that proceeds of loans under the Revolving Credit Agreement
were applied to purchase any Shares, to repay such outstanding loans under the
Revolving Credit Agreement”.

(r) Section 5.09(a) of the Credit Agreement is hereby amended by replacing the
reference to “As soon as possible and in any event within 3 months of the
Closing Date” with a reference to “As soon as reasonably practicable and in no
event at any time as could reasonably be expected to result in a violation of
any Law but in any event not later than the first to occur of (i) the date that
is 5 months following the Borrower having received acceptances of the Offer in
respect of not less than 75% of the Shares (to the extent permitted by
applicable Law (including any judgment, order or ruling)) and (ii) the date that
is 3 months following the date on which the Borrower is entitled to commence the
Squeeze-Out procedures”.

 

6



--------------------------------------------------------------------------------

(s) Section 5.10(c) of the Credit Agreement is hereby amended by replacing the
reference to “the 80% acceptance level condition of the Offer” therein with a
reference to “the 80% acceptance level condition of the Offer to an acceptance
level of 50% or less”.

(t) Section 5.10(g) of the Credit Agreement is hereby amended by adding to the
beginning of such Section 5.10(g) “at any time prior to the closing of the
Offer, in accordance with the Irish Takeover Rules,”.

(u) Section 5.12(c) of the Credit Agreement is hereby amended by replacing the
reference to “the 80% acceptance level condition to the Offer” therein with a
reference to “the 80% acceptance level condition of the Offer to an acceptance
level of 50% or less”.

(v) Section 5.12(d) of the Credit Agreement is hereby amended to read in its
entirety as follows: “if the Offer is declared unconditional with less than 80%
acceptances, procure that the Offer remains open for acceptances at least until
the earlier of (i) the date on which the Borrower is first entitled to commence
the Squeeze-Out procedures and (ii) the date four months from the date the Offer
Document is published;”

(w) Section 5.13(a) of the Credit Agreement is hereby amended by adding a
reference to “to the extent permitted by the Act” immediately after the
reference to “If the Offer Effective Date occurs,”.

(x) Section 5.13(b)(i) of the Credit Agreement is hereby amended by replacing
the reference to “(unless following the occurrence of the Offer Effective Date,
the Borrower is prohibited from re-registering the Target as a private company
pursuant to Section 14 and 15 of the Companies (Amendment) Act, 1983 by reason
only of the Target having more than ninety-nine shareholders)”, with a reference
to “(to the extent permitted by Part 20 of the Act)” and replacing the reference
to “Section 14 and 15 of the Companies (Amendment) Act, 1983” with a reference
to “Part 20 of the Act”.

(y) Section 5.13(b)(ii) of the Credit Agreement is hereby amended by replacing
the reference to “Sections 14 and 15 of the Companies (Amendment) Act 1983”
therein with a reference to “Part 20 of the Act”.

(z) Section 5.13(c) of the Credit Agreement is hereby amended by replacing “The
Borrower shall use its best endeavors to procure that,” therein with a reference
to “To the extent permitted by applicable Law, the Borrower shall use its best
endeavors to procure that,”.

(aa) A new Section 5.13(d) is hereby added immediately following Section 5.13(c)
of the Credit Agreement to read in its entirety as follows: “The Borrower shall
use its commercially reasonable efforts, to the extent permitted by applicable
Law (including any judgment, order or ruling), to procure that (i) as soon as
possible but in no

 

7



--------------------------------------------------------------------------------

event later than the date that is 30 days after the Closing Date, a majority of
the Board of Directors of the Target shall have been appointed by the Borrower
and (ii) any prepayment of the Target’s Indebtedness in connection with the
Acquisition be funded with cash on the balance sheet of the Target (rather than
Loans hereunder) to the extent (x) such cash is not restricted and such
prepayment will not result in adverse tax consequences to the Target and its
subsidiaries and (y) such cash is in excess of an amount reasonably identified
by the Borrower as being an appropriate amount of working capital for Target and
its subsidiaries.”.

(bb) A new section 5.13(e) is hereby added immediately after Section 5.13(d) of
the Credit Agreement, to read in its entirety as follows: “The Borrower shall
use commercially reasonable efforts to obtain as soon as practicable following
the effectiveness of Amendment No. 2 hereto confirmation from the Panel that the
Borrower may (notwithstanding Rules 16, 20.1 and 35.2 of the Irish Takeover
Rules) consummate an offering of debt securities to finance the Acquisition
during the Certain Funds Period or alternatively seeking a derogation from any
such rules.”.

(cc) Section 6.01(o) of the Credit Agreement is hereby modified by adding
immediately prior to the words “and (ii)” the words “provided, that during the
Pre-Squeeze-Out Period, such amount shall be limited to $350,000,000 in the case
of the Target and its subsidiaries (excluding amounts owing to the Borrower or
its Subsidiaries and used to refinance Subject Indebtedness)”.

(dd) Section 6.01 of the Credit Agreement is modified by adding the following
paragraph at the end of such Section “Notwithstanding the foregoing, during the
Pre-Squeeze-Out Period, the Borrower shall not, and shall not permit any
Subsidiary to, amend, modify, refinance, refund, renew, replace or extend any
Indebtedness of the Target or its subsidiaries (each a “Target Refinancing”) if
such amendment, modification, refinancing, refunding, renewal, replacement or
extension (x) does not permit the Acquisition of Target and its subsidiaries by
the Borrower or its Subsidiaries or includes a “change of control” put or
“change of control” event of default that could be triggered by the Acquisition
or (y) imposes greater restrictions on the ability of Target to pay dividends or
distributions (including in the form of intercompany loan) by the Target or its
subsidiaries than those in effect on the date hereof.”.

(ee) Section 6.05(c) of the Credit Agreement is hereby amended by adding the
proviso at the end of such clause “; provided that during the Pre-Squeeze-Out
Period, the aggregate principal amount of Investments by the Borrower or any of
its Subsidiaries (other than Target or its subsidiaries) in the Target or any of
its subsidiaries pursuant to this Section 6.05(c), together with the amount of
any Investments by the Borrower or any of its Subsidiaries (other than the
Target or any of its subsidiaries) in the Target or any of its subsidiaries made
pursuant to Section 6.05(j) shall not exceed $350,000,000 (excluding Investments
made by the Borrower or its Subsidiaries and used to refinance Subject
Indebtedness)”.

 

8



--------------------------------------------------------------------------------

(ff) Section 6.05(j) of the Credit Agreement is amended by adding the following
proviso at the end of such clause “; provided that during the Pre-Squeeze-Out
Period, the aggregate principal amount of Investments by the Borrower or any of
its Subsidiaries (other than Target or its subsidiaries) in the Target or any of
its subsidiaries pursuant to this Section 6.05(j), together with the amount of
any Investments by the Borrower or any of its Subsidiaries (other than Target or
any of its subsidiaries) in the Target or any of its subsidiaries made pursuant
to Section 6.05(c), shall not exceed $350,000,000 (excluding Investments made by
the Borrower or its Subsidiaries and used to refinance Subject Indebtedness)”.

(gg) Section 6.07 of the Credit Agreement is hereby amended by adding the text
“exceed” immediately prior to the text “4.75” therein.

(hh) Section 7.01(g) of the Credit Agreement is hereby amended by replacing the
reference to “thirty (30)” therein with a reference to “sixty (60)”.

SECTION 3. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 4. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Any provision of
this Amendment held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

SECTION 5. Certain Representations. The Borrower represents and warrants to the
Administrative Agent and the Lenders on the Amendment No. 2 Effective Date (as
defined below) that (a) this Amendment is within each Loan Party’s corporate,
limited liability company or partnership powers and has been duly authorized by
all necessary corporate or other organizational and, if required, stockholder
action, (b) this Amendment has been duly executed and delivered by each Loan
Party party thereto and constitutes a legal, valid and binding obligation of
each Loan Party party thereto, enforceable against such Loan Party in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other Debtor Relief Laws and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 6. Effectiveness. (a) This Amendment shall become effective as of the
date (the “Amendment No. 2 Effective Date”) on which

(i) the Agent shall have received from each of the Borrower and the Required
Lenders a counterpart hereof signed by such party or facsimile or other written
confirmation (in form satisfactory to the Agent) that such party has signed a
counterpart hereof; and

 

9



--------------------------------------------------------------------------------

(ii) the Agent shall have received a certificate signed by a Responsible Officer
of the Borrower certifying (A) that the representations and warranties of the
Borrower set forth in the Credit Agreement (excluding, for this purpose, the
representations and warranties in Sections 3.05 and 3.06) are true and correct
in all material respects (except that any such representation and warranty that
is qualified by materiality shall be true and correct in all respects) on the
date hereof, except where any representation and warranty is expressly made as
of a specific earlier date, such representation and warranty is true and correct
in all material respects as of such earlier date, (B) that no Default or Event
of Default shall have occurred or would occur and be continuing on the date
hereof and (C) that there has been no event or circumstance since the date of
the audited financial statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;

(b) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders, the Agent, any Guarantor or any
other party under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.

(c) Nothing herein shall be deemed to entitle the Borrower or any Guarantor to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

MYLAN N.V., as Borrower By:  

/s/ Colleen Ostrowski

  Name:   Colleen Ostrowski   Title:   Senior Vice President and Treasurer

 

MYLAN INC., as Guarantor By:  

/s/ Colleen Ostrowski

  Name:   Colleen Ostrowski   Title:   Senior Vice President and Treasurer

[Signature page to Amendment No. 2 to Bridge Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Agent
    and Lender By:  

/s/Charles D. Johnston

  Name:   Charles D. Johnston   Title:   Authorized Signatory

[Signature page to Amendment No. 2 to Bridge Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO MITSUBISHI,
    UFJ, LTD., as Lender By:  

/s/ Jaime Johnson

  Name:   Jaime Johnson   Title:   VP

[Signature page to Amendment No. 2 to Bridge Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG CAYMAN
    ISLANDS BRANCH, as Lender By:  

/s/ Ming K. Chu

  Name:   Ming K. Chu   Title:   Vice President For any Lender requiring an
additional signature: By:  

/s/ Virginia Cosenza

  Name:   Virginia Cosenza   Title:   Vice President

[Signature page to Amendment No. 2 to Bridge Credit Agreement]



--------------------------------------------------------------------------------

DNB BANK ASA GRAND CAYMAN
    BRANCH, as Lender By:  

/s/ Caroline Adams

  Name:   Caroline Adams   Title:   First Vice President For any Lender
requiring an additional signature: By:  

/s/ Phil Kurpiewski

  Name:   Phil Kurpiewski   Title:   Senior Vice President

[Signature page to Amendment No. 2 to Bridge Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS
    LLC, as Lender By:  

/s/ Charles D. Johnston

  Name:   Charles D. Johnston   Title:   Authorized Signatory

[Signature page to Amendment No. 2 to Bridge Credit Agreement]



--------------------------------------------------------------------------------

ING BANK N.V., DUBLIN BRANCH, as
    Lender By:  

/s/ Maurice Kenny

  Name:   Maurice Kenny   Title:   Director For any Lender requiring an
additional signature: By:  

/s/ Cormac Langford

  Name:   Cormac Langford   Title:   Vice President

[Signature page to Amendment No. 2 to Bridge Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK NATIONAL ASSOCIATION,
    as Lender By:  

/s/ Tracy J. DeCock

  Name:   Tracy J. DeCock   Title:   Senior Vice President

[Signature page to Amendment No. 2 to Bridge Credit Agreement]